DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp (US 10447864 B1) in view of Bowman (US 20020063632 A1) and further in view of Bergdale (US 20150213660 A1).
Claim 1.   Rapp teaches a method of controlling access to an access-controlled point, comprising:
receiving authentication information associated with a user
(Col 16 35-67 - At step 606, an audio message of a response to the passphrase question provided at step 604 may be received by backend system 100. For example, individual 2 may speak an answer to the passphrase question to call box 20. Audio signals representing the answer are received by microphone(s) 24 of call box 20, and audio message 16 representing the answer may be sent from call box 20 to backend system 100. In some embodiments, steps 602, 604, and 606 of process 600 may be substantially similar to steps 302, 314, and 318 of process 300, and the previous descriptions may apply.);
determining whether the user is authorized to access the access-controlled point based on the authentication information
(Col 16 35-67; Col 17 1-45 At step 608, backend system 100 may perform speaker identification ("ID") on audio message 16 upon receipt. Speaker identification may include any functionality that analyzes the audio signals of audio message 16, and produces a true/false outputs (e.g., logical I/O) if the speech pattern corresponds to a particular 
At step 610, a determination is made as to whether or not the speaker identification positively identifies voice biometric data of an individual stored within a user account on user accounts module 268. If so, process 600 may proceed to step 612, where a determination is then made as to whether or not audio message 16 includes the correct passphrase. For example, upon determining that the voice used within audio message 16 corresponds to a voice pattern stored within a user account, backend system 100 may determine that audio message 16 includes the programmed passphrase.);
transmitting, to the access-controlled point, an unlock message comprising an indicator to grant the user the access to the access-controlled point
(Col 17 lines 45-60 -    At step 614, a return communication for providing access at the endpoint may be generated. For example, the return communication may be an audible tone that outputs through a call box and, when outputted, causes a lock for a door to become unlocked. As another example, the return communication may be a signal that instructs a lock to go from a locked state to an unlocked state. As still another example, the return communication may be a signal that causes a door or window to physically open.); and 

However, Bowman teaches the process of retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information
([0039] [0044] [0045] e.g. 
The assistance code may be, for example, a 16-bit code. These codes may be predefined by assistance organizations for uniformity. 
Turning next to FIG. 4C, a feedback data packet is shown in accordance with a preferred embodiment of the present invention. Feedback data packet 440 includes a recipient device ID 442, which identifies the personalized accessibility device to which the assistance device is providing feedback, a unique device ID 444, and a feedback message 446, which may comprise audio information, text information, or any other feedback information that corresponds to the feedback mechanism of the personalized accessibility device. 
The feedback data packet 440 may also include an indication of whether a response to the feedback is requested 448. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. ).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of invention to use retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information as taught by Bowman within the system of Rapp for the purpose of providing enhanced accessibility services to impaired individuals by operating an entryway at a certain condition based on the individual’s ability.
Rapp and Bowman disclose the process of performing one or more customized actions based on the customized action information but does not specifically disclose wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point.
However, Bergdale teaches the process of wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point
([0079] the proximity detection system detects the entry of a new ticket holder and one that holder occupies a seat they may use (for example in a unreserved seating area), the ticket may be validated… the system then is able to access from a database user preferences by means of a user identifier associated with the ticket data record. The system can then transmit as data, to the equipment comprising the in-flight entertainment system associated with the user, the user .
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point as taught by Bergdale within the system of Rapp and Bowman for the purpose of providing user enhancement based on specific needs of language and accessibility.
Claim 2.    Rapp, Bowman and Bergdale teach the method of claim 1, wherein receiving authentication information comprises receiving at least one of biometric information, a personal identification number, a username, a password, or a signal from an access card (Col 17 35-45 e.g. voice biometric data).

Claim 3.    Rapp, Bowman and Bergdale teach the method of claim 2, wherein the biometric information comprises one or more of fingerprint information, facial information, iris information, or voice information (Col 17 35-45 e.g. voice biometric data).

Claim 4.    Rapp, Bowman and Bergdale teach the method of claim 1, wherein the customized action information further comprises disability information (Bowman [0039] e.g. The assistance code may be, for example, a 16-bit code. These codes may be predefined by assistance organizations for uniformity. ).

Claim 5.    Rapp, Bowman and Bergdale teach the method of claim 1, wherein the one or more customized actions comprises at least one of an audio customization, a visual customization, or an (Bowman [0045] e.g. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").

Claim 6.    Rapp, Bowman and Bergdale teach the method of claim 5, wherein the audio customization comprises at least one of an audio message or an audio indication (Bowman [0044] Turning next to FIG. 4C, a feedback data packet is shown in accordance with a preferred embodiment of the present invention. Feedback data packet 440 includes a recipient device ID 442, which identifies the personalized accessibility device to which the assistance device is providing feedback, a unique device ID 444, and a feedback message 446, which may comprise audio information, text information, or any other feedback information that corresponds to the feedback mechanism of the personalized accessibility device.).

Claim 7.    Rapp, Bowman and Bergdale teach the method of claim 5, wherein the visual customization comprises at least one of a light color, a light pattern, a visual message, or a visual (Bowman [0045] e.g. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").

Claim 8.   Rapp teaches an access control device (Fig 2), comprising: 
a memory comprising instructions (204); and
a processor communicatively coupled with the memory (202), the processor being configured to execute the instructions to:
receive authentication information associated with a user
(Col 16 35-67 - At step 606, an audio message of a response to the passphrase question provided at step 604 may be received by backend system 100. For example, individual 2 may speak an answer to the passphrase question to call box 20. Audio signals representing the answer are received by microphone(s) 24 of call box 20, and audio message 16 representing the answer may be sent from call box 20 to backend system 100. In some embodiments, steps 602, 604, and 606 of ); 
determine whether the user is authorized to access an access-controlled point based on the authentication information (Col 16 35-67; Col 17 1-45  At step 608, backend system 100 may perform speaker identification ("ID") on audio message 16 upon receipt. Speaker identification may include any functionality that analyzes the audio signals of audio message 16, and produces a true/false outputs (e.g., logical I/O) if the speech pattern corresponds to a particular sound frequency stored in memory. In some embodiments, voice biometric data, such as a voice pattern, inflection, accent, and/or tone, of a user may be stored in their user account within user accounts module 268. In response to receiving audio message 16, for example, the speaker identification functionality may analyze the speech pattern audio message 16, and determine whether the speech pattern matches voice biometric data associated with a user account. 
At step 610, a determination is made as to whether or not the speaker identification positively identifies voice biometric data of an individual stored within a user account on user accounts module 268. If so, process 600 may proceed to step 612, where a determination is then made as to whether or not audio message 16 includes the correct passphrase. For example, upon determining that the voice used within audio message 16 corresponds to a voice pattern stored within a user account, backend system 100 may determine that audio message 16 includes the programmed passphrase.);

(Col 17 lines 45-60 -    At step 614, a return communication for providing access at the endpoint may be generated. For example, the return communication may be an audible tone that outputs through a call box and, when outputted, causes a lock for a door to become unlocked. As another example, the return communication may be a signal that instructs a lock to go from a locked state to an unlocked state. As still another example, the return communication may be a signal that causes a door or window to physically open.); and
further discloses the process of providing an option of causing the door or window to open in response to determining the user is authorized to access the access-controlled point but does not specifically disclose retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information 
However, Bowman teaches the process of retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information
([0039] [0044] [0045] e.g. 
The assistance code may be, for example, a 16-bit code. These codes may be predefined by assistance organizations for uniformity. 
Turning next to FIG. 4C, a feedback data packet is shown in accordance with a preferred embodiment of the present invention. Feedback data packet 440 includes a recipient device ID 442, which identifies the personalized accessibility device to which the assistance device is providing feedback, a unique device ID 444, and a feedback message 
The feedback data packet 440 may also include an indication of whether a response to the feedback is requested 448. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of invention to use retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information as taught by Bowman within the system of Rapp for the purpose of providing enhanced accessibility services to impaired individuals by operating an entryway at a certain condition based on the individual’s ability. 
Rapp and Bowman disclose the process of performing one or more customized actions based on the customized action information but does not specifically disclose wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point.

([0079] the proximity detection system detects the entry of a new ticket holder and one that holder occupies a seat they may use (for example in a unreserved seating area), the ticket may be validated… the system then is able to access from a database user preferences by means of a user identifier associated with the ticket data record. The system can then transmit as data, to the equipment comprising the in-flight entertainment system associated with the user, the user preferences which are then utilized by the entertainment system for presentation to that user.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point as taught by Bergdale within the system of Rapp and Bowman for the purpose of providing user enhancement based on specific needs of language and accessibility.

Claim 9.    Rapp, Bowman and Bergdale teach the access control device of claim 8, wherein receiving authentication information comprises receiving at least one of biometric information, a personal identification number, a username, a password, or a signal from an access card (Col 17 35-45 e.g. voice biometric data).
Col 17 35-45 e.g. voice biometric data).
Claim 11.    Rapp, Bowman and Bergdale teach the access control device of claim 8, wherein the customized action information further comprises disability information ([0039] e.g. The assistance code may be, for example, a 16-bit code. These codes may be predefined by assistance organizations for uniformity.).

Claim 12.    Rapp, Bowman and Bergdale teach the access control device of claim 8, wherein the one or more customized actions further comprises at least one of an audio customization, a visual customization, or an extension of time to the access of the access-controlled point(Bowman [0045] e.g. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").

Claim 13.    Rapp, Bowman and Bergdale teach the access control device of claim 12, wherein the audio customization comprises at least one of an audio message or an audio indication ([0044] Turning next to FIG. 4C, a feedback data packet is shown in accordance .

Claim 14.    Rapp, Bowman and Bergdale teach the access control device of claim 12, wherein the visual customization comprises at least one of a light color, a light pattern, a visual message, or a visual indication ([0045] e.g. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").

Claim 15.   Rapp teaches a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to:
receive authentication information associated with a user 
Col 16 35-67 - At step 606, an audio message of a response to the passphrase question provided at step 604 may be received by backend system 100. For example, individual 2 may speak an answer to the passphrase question to call box 20. Audio signals representing the answer are received by microphone(s) 24 of call box 20, and audio message 16 representing the answer may be sent from call box 20 to backend system 100. In some embodiments, steps 602, 604, and 606 of process 600 may be substantially similar to steps 302, 314, and 318 of process 300, and the previous descriptions may apply.);
determine whether the user is authorized to access an access-controlled point based on the authentication information 
(Col 16 35-67; Col 17 1-45 At step 608, backend system 100 may perform speaker identification ("ID") on audio message 16 upon receipt. Speaker identification may include any functionality that analyzes the audio signals of audio message 16, and produces a true/false outputs (e.g., logical I/O) if the speech pattern corresponds to a particular sound frequency stored in memory. In some embodiments, voice biometric data, such as a voice pattern, inflection, accent, and/or tone, of a user may be stored in their user account within user accounts module 268. In response to receiving audio message 16, for example, the speaker identification functionality may analyze the speech pattern audio message 16, and determine whether the speech pattern matches voice biometric data associated with a user account. 
At step 610, a determination is made as to whether or not the speaker identification positively identifies voice biometric data of an individual stored within a user account on user accounts module 268. );
transmit, to the access-controlled point, an unlock message comprising a first indicator to grant the user access to the access-controlled point 
(Col 17 lines 45-60 -    At step 614, a return communication for providing access at the endpoint may be generated. For example, the return communication may be an audible tone that outputs through a call box and, when outputted, causes a lock for a door to become unlocked. As another example, the return communication may be a signal that instructs a lock to go from a locked state to an unlocked state. As still another example, the return communication may be a signal that causes a door or window to physically open.); and
further discloses the process of providing an option of causing the door or window to open in response to determining the user is authorized to access the access-controlled point but does not specifically disclose retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information 
However, Bowman teaches the process of retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information
([0039] [0044] [0045] e.g. 

Turning next to FIG. 4C, a feedback data packet is shown in accordance with a preferred embodiment of the present invention. Feedback data packet 440 includes a recipient device ID 442, which identifies the personalized accessibility device to which the assistance device is providing feedback, a unique device ID 444, and a feedback message 446, which may comprise audio information, text information, or any other feedback information that corresponds to the feedback mechanism of the personalized accessibility device. 
The feedback data packet 440 may also include an indication of whether a response to the feedback is requested 448. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of invention to use retrieving customized action information associated with the user; and performing one or more customized actions based on the customized action information as taught by Bowman 
Rapp and Bowman disclose the process of performing one or more customized actions based on the customized action information but does not specifically disclose wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point.
However, Bergdale teaches the process of wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point
([0079] the proximity detection system detects the entry of a new ticket holder and one that holder occupies a seat they may use (for example in a unreserved seating area), the ticket may be validated… the system then is able to access from a database user preferences by means of a user identifier associated with the ticket data record. The system can then transmit as data, to the equipment comprising the in-flight entertainment system associated with the user, the user preferences which are then utilized by the entertainment system for presentation to that user.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the customized action information includes preferences of the user and wherein the one or more performed actions includes displaying dynamic information associated with a location of the access-controlled point as taught by Bergdale within the system of Rapp and Bowman for the purpose of providing user enhancement based on specific needs of language and accessibility.

Col 17 35-45 e.g. voice biometric data).

Claim 17.    Rapp, Bowman and Bergdale teach the non-transitory computer readable medium of claim 16,, wherein the biometric information comprises one or more of fingerprint information, facial information, iris information, or voice information (Col 17 35-45 e.g. voice biometric data).
Claim 18.    Rapp, Bowman and Bergdale teach the non-transitory computer readable medium of claim 15, wherein the customized action information further comprises disability information (Bowman [0039] e.g. The assistance code may be, for example, a 16-bit code. These codes may be predefined by assistance organizations for uniformity. ).
Claim 19.    Rapp, Bowman and Bergdale teach the non-transitory computer readable medium of claim 15, wherein the one or more customized actions further comprises at least one of an audio message, an audio indication, a light color, a light pattern, a visual message, a visual indication, an extension of time to the access of the access-controlled point(Bowman [0044] Turning next to FIG. 4C, a feedback data packet is shown in accordance with a preferred embodiment of the present invention. Feedback data packet 440 includes a recipient device ID 442, which identifies the personalized accessibility device to which the assistance device is providing feedback, a unique device ID 444, and a feedback message 446, which may comprise audio information, text information, or any 
[0045] e.g. Thus, the feedback data packet may optionally include a response request message 450. For example, if a mobility impaired person has a high degree of impairment, an elevator device may hold the doors open until the mobility impaired person presses a button on the personalized accessibility device to indicate that it is safe to close the doors. In this example, the feedback message may state for example, "doors open," the response requested field would indicate, "yes," and the response request message may state for example, "press button when safely inside elevator." The response request message may also include an indication of an expected response, such as "go.").

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, Bowman, Bergdale and further In view of Sloo (US 20160189491 A1).
Claim 20.    Rapp, Bowman and Bergdale  teach the method of claim 1 and further discloses the process of assisting individuals with visual, hearing and mobility impairment ([0019], [0021]) but does not specifically disclose wherein the one or more customized actions comprises a visual customization.
However, Sloo teaches wherein the one or more customized actions comprises a visual customization (  [0060] Regarding subject individual factors, the control panel 120 may obtain information about the subject individual 830 and provide information customized for the individual 830. The selection of customized information may be set by direct user input or determined by the control panel 120 "learning" what information the subject individual 830 is most likely to desire to receive. In an )
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a visual customization as taught by Sloo within the system of Rapp and Bowman for the purpose of enhancing the system to accommodate a user who is hearing impaired.

Claim 21.    Rapp, Bowman, Bergdale and Sloo teach the method of claim 20, wherein the visual customization comprises a light color (Sloo [0048]).

Claim 22.    Rapp, Bowman, Bergdale and Sloo teach the method of claim 20, wherein the visual customization comprises a light pattern (Sloo [0033] Alternatively, or in addition, the UI 62 may include a light to be activated when an event is detected by the premises management device 60.).

Claim 23.    Rapp, Bowman, Bergdale teach the method of claim 1, and further disclose the process to  process customized actions from user information but do not specifically disclose periodically updating  dynamic information. 
However, Sloo teaches periodically updating dynamic information (Sloo [0018], [0021] The presently disclosed control panel may be implemented as an intelligent device that "learns" patterns of use and responds to ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to periodically updating  dynamic information as taught by Sloo within the system of Rapp and Bowman for the purpose of enhancing the system to accommodate a user by learning from the user who is impaired.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot in view of new ground of rejections.
For claims 1, 8 and 15, the prior art of Bergdale, in the broadest interpretation allowed (MPEP 2111), teaches the newly added limitation of the customized action information which includes the preference of the user and performance of the actions which includes displaying dynamic information associated with a location of the access-controlled point.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689